 Case 2:20-mc-00080-JDL Document 9 Filed 06/10/20 Page 1 of 2       PageID #: 33




                               U.S. District Court
                                District of Maine


COURT OPERATIONS UNDER    )
THE EXIGENT CIRCUMSTANCES )
CREATED BY THE COVID-19   )
CORONA VIRUS & RELATED    )                         GENERAL ORDER 2020-9
PANDEMIC PRECAUTIONS:     )
COURT OPERATIONS          )
ADVISORY COMMITTEE        )


ESTABLISHMENT OF COURT OPERATIONS ADVISORY COMMITTEE

        In light of the public emergency arising out of the COVID-19 pandemic and
to protect public health, the U.S. District Court for the District of Maine hereby
establishes the COURT OPERATIONS ADVISORY COMMITTEE (“COAC”).
COAC shall provide comment and advice on issues related to the District of Maine’s
ongoing response to the COVID-19 pandemic and plans for the resumption of in-
court events. A roster of the members of the Committee is appended hereto.

       Unless terminated earlier or extended, this General Order shall remain in
effect until 11:59 p.m. on December 31, 2020.

      SO ORDERED this 10th day of June, 2020.


                                                /s/ Jon D. Levy
                                             CHIEF U.S. DISTRICT JUDGE
 Case 2:20-mc-00080-JDL Document 9 Filed 06/10/20 Page 2 of 2    PageID #: 34




            COURT OPERATIONS ADVISORY COMMITTEE

U.S. District Court
            Jon D. Levy, Chief Judge (chair)
            John A. Woodcock, Jr., Senior Judge
            John C. Nivison, Magistrate Judge
            Christa K. Berry, Clerk of Court
            Eric M. Storms, Deputy Clerk of Court
            Julie Rodrigue, Bangor Deputy in Charge
U.S. Marshal Service
            Theodor Short, U.S. Marshal for the District of Maine
            Dean Knightly, Supervisory Deputy U.S. Marshal, Portland Operations
            Josh Taylor, Supervisory Deputy U.S. Marshal, Bangor Operations

General Services Administration
            Ann Goodridge, Supervisory Property Manager
U.S. Attorney for the District of Maine
            Halsey B. Frank, U.S. Attorney
            F. Todd Lowell, Assistant U.S. Attorney
            Joel B. Casey, Assistant U.S. Attorney
U.S. Federal Defender
            David R. Beneman, U.S. Federal Defender
            James S. Nixon, Assistant U.S. Federal Defender

U.S. Probation and Pretrial Services
            Kimberly Rieger, Chief Probation Officer
            Michael Penders, Deputy Chief Probation Officer

Private Practice Representatives:
            Carol J. Garvan, Esq., Augusta
            Katharine I. Rand, Esq., Portland
            Terence M. Harrigan, Esq. Bangor
            Zachary L. Heiden, Esq., Portland
            Timothy E. Zerillo, Esq., Portland
